
      
        ENVIRONMENTAL PROTECTION AGENCY
        40 CFR Part 271
        [FRL-7922-7]
        Louisiana: Final Authorization of State Hazardous Waste Management Program Revisions
        
          AGENCY:
          Environmental Protection Agency (EPA).
        
        
          ACTION:
          Proposed rule.
        
        
          SUMMARY:

          The of State Louisiana has applied to EPA for Final authorization of the changes to its hazardous waste program under the Resource Conservation and Recovery Act (RCRA). EPA proposes to grant Final authorization to the State of Louisiana. In the “Rules and Regulations” section of this Federal Register, EPA is authorizing the changes by an immediate final rule. EPA did not make a proposal prior to the immediate final rule because we believe this action is not controversial and do not expect comments that oppose it. We have explained the reasons for this authorization in the preamble to the immediate final rule. Unless we get written comments which oppose this authorization during the comment period, the immediate final rule will become effective on the date it establishes, and we will not take further action on this proposal. If we receive comments that oppose this action, we will withdraw the immediate final rule and it will not take effect. We will then respond to public comments in a later final rule based on this proposal. You may not have another opportunity for comment. If you want to comment on this action, you must do so at this time.
        
        
          DATES:
          Send your written comments by July 11, 2005.
        
        
          ADDRESSES:

          Send written comments to Alima Patterson, Region 6, Regional Authorization Coordinator, (6PD-O), Multimedia Planning and Permitting Division, at the address shown below. You can examine copies of the materials submitted by the State of Louisiana during normal business hours at the following locations: EPA Region 6, 1445 Ross Avenue, Dallas, Texas 75202-2733, phone number (214) 665-6444 ; or Louisiana Department of Environmental Quality, 602 N. Fifth Street, Baton Rouge, Louisiana 70884-2178, phone number (225) 219-3559. Comments may also be submitted electronically or through hand delivery/courier; please follow the detailed instructions in the ADDRESSES section of the immediate final rule which is located in the Rules section of this Federal Register.
        
        
          FOR FURTHER INFORMATION CONTACT:
          Alima Patterson (214) 665-8533.
        
      
      
        SUPPLEMENTARY INFORMATION:

        For additional information, please see the immediate final rule published in the “Rules and Regulations'section of this Federal Register.
        
          Dated: May 13, 2005.
          Lawrence E. Starfield,
          Acting Regional Administrator, Region 6.
        
      
      [FR Doc. 05-11468 Filed 6-9-05; 8:45 am]
      BILLING CODE 6560-50-P
    
  